Exhibit 5.1 August 14, 2014 Energy Focus, Inc. 32000 Aurora Road Solon, Ohio 44139 Ladies and Gentlemen: We have acted as counsel to Energy Focus, Inc., a Delaware corporation (the “Company”), with respect to the Company’s Registration Statement on Form S-3 (the “Registration Statement”) to be filed by the Company with the Securities and Exchange Commission on or about the date hereof. The Registration Statement relates to the offer and sale by a selling stockholder of 47,000 shares (the “Shares”) of common stock, par value $0.0001 per share, of the Company that may be issued and sold to the selling stockholder upon exercise of warrants to purchase the Shares held by such selling stockholder (the “Warrants”). We have examined such documents and such matters of fact and law as we deem necessary to render the opinions contained herein. In our examination, we have assumed, but have not independently verified, the genuineness of all signatures, the conformity to original documents of all documents submitted to us as certified, facsimile or other copies, and the authenticity of all such documents. As to questions of fact material to this opinion, we have relied on certificates or comparable documents of public officials and of officers and representatives of the Company. Based on the foregoing, and subject to the qualifications stated herein, we are of the opinion that the Shares, when issued and paid for in accordance with the Warrants, will be validly issued, fully paid and non-assessable. The opinions expressed herein are limited to the General Corporation Law of the State of Delaware and we express no opinion as to the effect on the matters covered by this letter of the laws of any other jurisdiction. Energy Focus, Inc. August 14, 2014 Page 2 Energy Focus, Inc. August 14, 2014 Page 2 We hereby consent to the filing of this letter as Exhibit 5.1 to the Registration Statement. In giving such consent, we do not hereby admit that we are in the category of persons whose consent is required under Section 7 of the Securities Act or the rules and regulations of the Commission. Very truly yours, /s/ Baker & Hostetler LLP
